Citation Nr: 1727189	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disorder to include colitis and rectal bleeding. 

2.  Entitlement to service connection for gastrointestinal disorder to include colitis and rectal bleeding. 

3.  Entitlement to service connection for idiothrombocytopenic purpura (ITP), to include as due to exposure to herbicide agents and as secondary to gastrointestinal disorder. 


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which the RO denied the Veteran's claims.  The Board notes that the Veteran initially presented a claim of entitlement to service connection for rectal bleeding, but that issue was recharacterized by the Board as a petition to reopen a claim for entitlement to service connection for gastrointestinal disorder, to include rectal bleeding and colitis.  A claim for service connection for a disability encompasses all relevant symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Post-service medical records contain complaints and diagnoses of rectal bleeding and colitis, thus the issue is more properly characterized as a claim for a gastrointestinal disorder.  Additionally, as more fully addressed in the Reasons and Bases section, the issue is a claim to reopen and not solely a service connection claim. 

The Veteran's claims were previously before the Board.  In a September 2013 decision, the Board remanded the application to reopen the claim of entitlement to service connection for gastrointestinal disorder in order to provide the Veteran with due process considerations under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board also remanded the issue of service connection for ITP, as the issue is intertwined with the claim for service connection for gastrointestinal disorder.

As will be discussed below, the issue of entitlement to service connection for gastrointestinal disorder to include colitis and rectal bleeding is reopened.  The reopened claim, as well as the claim of entitlement to service connection for ITP, are being remanded to the agency of original jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service connection for blood in the stool.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision, therefore the decision became final. 

2.  Additional evidence received since the November 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gastrointestinal disorder. 


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied service connection for blood in the stool is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  The additional evidence received since the November 2004 rating decision is new and material, and the claim for service connection for gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Veteran. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis. See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 2004 rating decision, the RO denied service connection for blood in the stool.  The Veteran did not appeal that rating decision or file new and material evidence within one year, therefore that decision became final.  In 2008, the Veteran filed a claim for service connection for rectal bleeding.  The RO incorrectly treated the claim as an original claim. 

Since the claim for rectal bleeding, now recharacterized as a claim for gastrointestinal disorder, was previously made final, the Veteran must present new and material evidence in order for the Board to adjudicate the claim on the merits.  In February 2016, the Veteran submitted a medical opinion from a private physician, Dr. RLJ, regarding the etiology of the Veteran's gastrointestinal disorder and ITP.  Without yet addressing the probative value of this opinion, the Board acknowledges that this evidence satisfies the low threshold of new and material evidence required to reopen the claim.   To this extent only, the appeal is granted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for gastrointestinal disorder is reopened. 


REMAND

The Veteran alleges that his current diagnoses are related to in-service incidents of gastrointestinal problems.  Specifically, service treatment records show that in February 1967, the Veteran received treatment for vomiting and reddish colored sputum.  In January 1970, he was treated for gastroenteritis.  Later in January 1970, at his separation exam, he reported mild indigestion about twice a year, but the examiner noted no gastrointestinal issues and no issues with the anus, rectum, abdomen, or viscera. 

As evidence of a nexus between his current diagnoses and in-service ailments, the Veteran submitted a February 2016 opinion letter from Dr. RLJ.  Dr. RLJ opined that he believes that all of the Veteran's current disabilities are likely related to exposure to hazardous chemicals.  Further, Dr. RLJ alleged that "it was concluded by all the specialists [the Veteran] has seen since 1997 that the progressively disabling nature of his illness had to be related to prolonged exposure to toxic substances especially fluoride and lead throughout his military service."  Letter from Dr. RLJ, February 3, 2016, p.1.  

The Veteran was also examined at a VA medical facility in October 2016.  In addition to examining the Veteran in person, the VA examiner also reviewed the claim file.  The October 2016 examiner determined that it is less likely than not that the Veteran's current gastrointestinal disorder was incurred in service or caused by his in-service ailments.  In coming to this conclusion, the examiner noted that symptoms of mild indigestion and vomiting red sputum are not consistent with ulcerative colitis and there is no evidence to support a connection between those symptoms and ulcerative colitis that was not diagnosed until 2002.  Furthermore, the gap of treatment for gastrointestinal issues indicates that the acute symptoms during service are not related to the 2002 diagnosis.  

The Board is concerned that the October 2016 VA examiner did not consider the specific theory of entitlement discussed in February 2016 opinion letter from Dr. RLJ, which related the claimed disorder to exposure to hazardous chemicals.  For this reason, the Board finds that the case must be returned for an addendum opinion.

The claim of entitlement to service connection for ITP is remanded as inextricably intertwined with the issues of entitlement to increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, this case is remanded for the following:

1.  Forward the claims file to the same VA examiner who performed the October 2016 VA examination.  Request that the examiner review the claims file, and ask the examiner to provide a typewritten addendum report that expresses opinions as to the following questions:

(a) Are the Veteran's claimed gastrointestinal disorder and/or ITP related in any way to exposure to hazardous chemicals in service?

(b) The examiner is asked to review the February 2016 letter from Dr. RLJ and provide an opinion expressing agreement or disagreement therewith, and the reasons for such agreement or disagreement.

 A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum. If the examiner cannot provide the requested opinions without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the VA examiner, or if the October 2016 VA examiner is not available, then the Veteran should be arranged to undergo a new VA examination of his claimed disorders.  All tests and studies deemed necessary by the examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  After completion of the above development, the issues should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


